Citation Nr: 0720862	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-35 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the low back, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right ankle injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from March 1970 to 
September 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  Degenerative disc disease of the low back is manifested 
by forward flexion to 50 and 90 degrees.  

2.  Residuals of a right ankle injury are manifested by 
moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for a lumbar 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2006).

2.  The criteria for an increased evaluation for a right 
ankle disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased evaluations for a lumbar spine disability and a 
right ankle disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to a post-remand re-adjudication of the 
veteran's claims, a September 2006 letter satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The letter also requested 
that the veteran provide any evidence in his possession that 
pertained to the claims.  38 C.F.R. § 3.159(b)(1).  The 
veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

Lumbar spine disability

By a May 1992 rating decision, the RO granted service 
connection for a lumbar spine disability and assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, effective October 1, 1991.  By a November 1993 rating 
decision, the RO assigned a 20 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5292, effective October 1, 
1991.

A January 2004 VA joints examination was conducted.  The 
veteran reported daily low back pain without radiation, 
numbness in the legs, or bowel or bladder incontinence.  
There was erectile dysfunction of two years.  The veteran did 
not take medication or use a brace, cane, or crutch.  There 
had been no physician directed bed rest.  The veteran did not 
do his own yard work, did not vacuum, was unable to walk more 
than 15 minutes, and was unable to stand for more than 2 
hours.  The veteran worked in a hardware store.  The veteran 
reported severe flare-ups of 2 to 3 times per week until he 
got off his feet.  Upon examination, bilateral lateral 
bending was to 20 degrees, extension was to 10 degrees, and 
flexion was to 50 degrees, with discomfort in all ranges of 
motion.  There was an 8 centimeter well-healed nontender 
surgical scar in the lower lumbar region.  The examiner noted 
no flattening of the lumbar region, no spasm, positive 
straight leg raise on the right while sitting, and normal 
strength and sensation of the lower extremities.  The veteran 
required assistance taking off and putting on his shoes and 
socks.  The impression was status-post lumbosacral fusion 
times two.  The x-ray impression was unremarkable lumbar 
spine.

In an October 2004 VA medical record, the veteran reported 
low back pain of 7 out of 10, without radiation or bladder or 
bowel incontinence.  Pain was worsened with heavy lifting and 
sitting or standing for a long time and was relieved by rest.  
The veteran reported he did not use medication, heat, or ice.  
Examination showed full range of spine motion.  There was a 
mildly tender surgical scar of the lumbosacral area, mild 
tenderness to palpation in the mid-thoracic spine, and 
nontender paraspinal muscles.  Straight leg raise test was 
negative bilaterally.  In a November 2004 VA record, the 
veteran reported constant low back pain of 7 out of 10 that 
was worsened by bending, heavy lifting, and prolonged 
standing.  The veteran reported no functional deficits or 
weakness associated with the pain.  Examination showed full 
range of motion.  

In a January 2005 VA medical record, the veteran reported 
progressive lumbar pain with an occasional mild radicular 
component.  There was no bowel or bladder incontinence or 
motor deficits.  The pain was aching, throbbing, burning, and 
occasionally stabbing.  Pain was decreased by resting.  The 
veteran reported that he was employed in a hardware store 
with some restrictions on lifting.  Examination showed spine 
flexion within normal limits, mild spasm of the lumbar 
paraspinous muscles, and pain on mild palpation over the 
lumbar spinous processes.  There was a well-healed 12 
centimeter surgical scar.  There was 1+ strength of the 
bilateral lower extremities.  Sensation was mildly decreased.  
In a February 2005 VA record, the veteran reported low back 
pain but denied radicular pain.  He was pain free about 30% 
of the time.  The onset of pain was due to activity and 
relief was obtained with rest or medication.  The veteran 
walked for exercise and was independent in his activities of 
daily living.  Recent lumbar magnetic resonance imaging 
showed normal lumbar spine and no significant disc disease, 
but shallow disc bulge at L3/4 and L4/5.  In another February 
2005 VA record, the veteran reported back pain of 5 out of 
10.  

In an April 2005 VA medical record, the veteran was seen for 
moderate to severe low back pain of 4 out of 10.  In another 
April 2005 VA record, the veteran reported that his pain was 
better after regular use of medications.  He had constant 
lumbar pain, but no radicular pain.  He walked 2 to 3 times 
per week and was independent in his activities of daily 
living.  In a July 2005 VA record, the veteran reported that 
his constant back pain was not better, although he was taking 
medication.  He denied radicular pain.  The veteran reported 
that he walked 2 to 3 times per week and was independent in 
his activities of daily living.  In a September 2005 VA 
record, the veteran reported back pain without radiation, 
loss of sensation, weakness, or incontinence.  The veteran 
reported his pain was 8 out of 10 and was constant and aching 
and with movement of the affected part.  

In a November 2005 letter, the veteran's supervisor stated 
that the veteran had difficulty lifting objects that would be 
effortless for a normal individual.  The veteran had tried 
back braces, medication, and electrical stimulation to help 
increase his lifting performance with little or no 
improvement.  The supervisor noted that the veteran had had 
to leave early to seek medical help or to recover at home due 
to pain.  The supervisor changed the veteran's work hours to 
an evening shift, with less lifting, or to a checkout counter 
where there is access to a stool or chair because it was 
difficulty for the veteran to stand for more than 10 minutes.  

At the December 2005 Board hearing, the veteran reported that 
his back did not hinder his daily activities with the 
exception of some work around the house, at work, and 
exercising.  He reported there was pain upon bending and 
getting up from a chair and the bed was difficult.  He also 
reported that he used a transcutaneous electrical nerve 
stimulator (TENS) machine and took Advil.

In an October 2006 statement, the veteran asserted that the 
TENS unit and medications were not providing relief.  

A January 2007 VA joints examination was conducted.  The 
veteran reported daily lumbar pain, usually in the afternoons 
and sometimes awakening him at night.  The pain was without 
radiation, paresthesias, or weakness.  He walked a mile and a 
half most days and his activities of daily living and 
occupation were not impaired.  The veteran reported he did 
not use medication.  Upon examination, there was flexion to 
90 degrees, extension to 20 degrees, bilateral lateral 
bending to 30 degrees, and bilateral rotation to 40 degrees, 
all with pain at the extremes.  There was normal lower 
extremity strength and sensory responses and negative 
straight leg test.  There were no incapacitating episodes or 
neurological abnormalities.  There was normal posture and 
gait without the use of assistive devices.  The examiner 
found that there was no evidence of weakness, fatigability, 
incoordination, flare-ups, or functional loss due to pain.  
Repetition did not cause additional limitation of motion due 
to pain, fatigue, weakness, or lack of endurance.  The 
impression was post lumbar diskectomy and fusion.  X-rays 
found minimal lumbosacral spine spondylosis.

Prior to this appeal but after the original evaluation was 
assigned, VA revised the criteria for diagnosing and 
evaluating the spine, effective September 26, 2003.  See 68 
Fed. Reg. 51454-51458 (2003).  The RO addressed the veteran's 
current claim for an increased evaluation under the current 
regulations, but did not change the diagnostic code.  The 
veteran's lumbar spine disability was rated under former 
Diagnostic Code 5292 for limitation of lumbar spine motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The Board 
has determined that under the current regulations, the most 
appropriate code for application is likely for lumbosacral 
strain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2006); 
see also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding 
that the assignment of a particular diagnostic code is 
completely dependent on the facts of a particular case); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (holding 
that any change in diagnostic code by a VA adjudicator must 
be specifically explained).  Regardless, spine disabilities 
are rated under the identical criteria.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2006).

Under the current rating criteria for lumbar spine 
disabilities, a 100 percent evaluation is assigned for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation is 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; a 30 percent evaluation is assigned for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; and a 20 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

For VA compensation purposes, normal forward flexion of the 
lumbar spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the lumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2); see also 
38 C.F.R. § 4.71a, Plate V (2006).  

Under the revised rating criteria for intervertebral disc 
syndrome, a 40 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, and a 60 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).

Also under the revised rating criteria for spine 
disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, 5237, Note 
(1).  

The veteran's 20 percent evaluation contemplates forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  The 
evidence of record indicates forward flexion to 50 and 90 
degrees and total thoracolumbar spine range of motion of 230 
degrees.  Moreover, there was no ankylosis of the complete or 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine limited to 30 degrees or less.  Thus, the objective 
medical evidence of record shows that a 30, 40, 50, or 100 
percent evaluation is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  Accordingly, an evaluation in excess 
of 20 percent for a lumbar spine disability is not warranted.

Additionally, an evaluation in excess of 20 percent under the 
diagnostic code for intervertebral disc syndrome is not 
warranted because the record did not demonstrate any 
incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5243; see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board has also considered whether a separate rating is 
required for any neurological component of the veteran's 
lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5237, Note (1).  Although in January 2005 the veteran 
reported mild radicular symptoms, in VA records from January 
2004 to January 2007, the veteran denied back pain radiation 
and bowel or bladder incontinence.  Moreover, the January 
2007 VA examiner found no neurological abnormalities.  
Accordingly, the veteran is not entitled to a separate 10 
percent evaluation for neurological symptoms of a lumbar 
spine disability.

The Board has also considered an increased evaluation under 
Diagnostic Code 5243, for degenerative arthritis of the 
spine, which is rated under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).  But as noted above, an 
increased evaluation is not warranted based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Board has also considered the impact of functional loss, 
weakened movement, excess fatigability, incoordination, and 
pain.  See 38 C.F.R. §§ 4.40, 4.45 (2006); see also Deluca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The veteran reported 
constant lumbar spine pain that was aching and throbbing and 
occasionally stabbing.  The veteran's pain was worsened by 
bending, heavy lifting, and prolonged sitting or standing, 
and was relieved upon rest or taking medication.  The veteran 
reported that he was unable to walk more than 15 minutes and 
unable to stand for more than 2 hours.  The veteran worked in 
a hardware store where he had some restrictions on lifting.  
The back pain flared 2 to 3 times per week and was severe 
until he got off his feet.  The veteran also reported that he 
walked a few days per week for exercise and was independent 
in his activities of daily living.  The veteran's supervisor 
stated that the veteran had difficulty lifting objects, that 
the veteran had had to leave early due to back pain, and the 
veteran's shift and/or job duties had been changed to 
accommodate his back pain.  The objective medical evidence of 
record noted normal posture and gait without the use of 
assistive devices.  The most recent VA examiner found no 
evidence of weakness, fatigability, incoordination, or 
functional loss due to pain and noted that repetition did not 
cause additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance.  As such, the Board finds 
that the veteran is not entitled to an increased evaluation 
based on these provisions because the evidence of record 
shows no additional functional impairment, fatigability, 
incoordination, weakness, or pain beyond that already 
contemplated within a 20 percent evaluation.  38 C.F.R. 
§§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.

Right ankle disability

In a May 1992 rating decision, the RO granted service 
connection for a right ankle disability and assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5271, effective October 1, 1991.

A January 2004 VA joints examination was conducted.  The 
veteran reported ankle give-way 2 to 3 times per week, with 
pain once or twice per week and denied flare-ups.  The 
veteran stated that the ankle was numb all the time, but 
denied swelling, locking, or clicking.  The veteran reported 
that he did not wear a brace, did not take medication, and 
that his ankle did not cause job or physical activity 
restrictions or flare-ups.  Upon examination, there was 
dorsiflexion to 15 degrees and plantar flexion to 30 degrees.  
Right ankle strength was 5/5.  There was a 25 centimeter 
well-healed surgical scar on the lateral surface of the ankle 
from the distal calf to across the lateral malleoulus, into 
the hind foot.  The impression was status post right ankle 
tendon transposition. 

At the December 2005 Board hearing, the veteran reported that 
his right ankle was unstable but denied any falls.  The 
veteran reported stiffness and pain upon prolonged standing.  
The pain was relieved by rest and medication.

In a February 2005 VA medical record, the veteran reported he 
walked for exercise and was independent in his activities of 
daily living.  In an April 2005 VA record, the veteran 
reported he walked 2 to 3 times per week and was independent 
in his activities of daily living.  In a July 2005 VA record, 
the veteran reported that he walked 2 to 3 times per week and 
was independent in his activities of daily living.  

A January 2007 VA joints examination was conducted.  The 
veteran reported he walked a mile and a half most days and 
his activities of daily living and occupation were not 
impaired by ankle pain.  Upon examination, there was 
dorsiflexion to 10 degrees and plantar flexion to 45 degrees, 
both with pain.  The joint was stable and there was no 
redness, swelling, or deformity.  There was a six inch 
lateral scar, with normal color, flat, and nontender.  There 
was normal posture and gait, no instability, no flare-ups, 
and no use of assistive devices.  The examiner found no 
evidence of weakness, fatigability, incoordination, flare-
ups, or functional loss due to pain and noted that repetition 
did not cause additional limitation of motion due to pain, 
fatigue, weakness, or lack of endurance.  The impression was 
post-surgical repair of torn right ankle ligament.  X-rays 
found no evidence of right ankle acute injury or significant 
arthropathy.

The current 10 percent evaluation for a right ankle 
disability contemplates moderate limitation of ankle motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 percent rating 
is warranted for marked limited motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of 
ankle motion is 0 to 20 degrees dorsiflexion and 0 to 45 
degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II (2006).  
Here, the objective medical evidence of record shows 
dorsiflexion to 10 and 15 degrees and plantar flexion to 30 
and 45 degrees.  These findings more closely approximate 
moderate, and not marked, limitation of motion, because the 
findings range from at least 50% to 100% of full dorsiflexion 
and plantar flexion.  Accordingly, an increased rating under 
Diagnostic Code 5271 is not warranted.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But none are for application because the 
objective medical evidence of record has not shown malunion 
of the tibia and fibula with ankle disability, ankylosis of 
the ankle or subastragalar or tarsal joint, malunion of the 
os calcis or astragalus, or history of an astragalectomy.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270, 5272, 
5273, 5274 (2006).

The Board has also considered the impact of functional loss, 
weakened movement, excess fatigability, incoordination, and 
pain.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. 
App. at 206.  The veteran noted right ankle pain once or 
twice a week, give-way 2 to 3 times per week, and numbness.  
The veteran denied any swelling, locking, or clicking.  The 
veteran reported that he did not wear a brace, and did not 
take medication.  There was no job restriction, physical 
activity restriction, or flare-ups.  The veteran also 
reported that he regularly walked for exercise and was 
independent in his activities of daily living.  The objective 
medical evidence of record showed good right ankle strength, 
stable joint, and no redness, swelling, or deformity.  There 
was normal posture and gait without instability or the use of 
assistive devices.  The examiner found that there was no 
evidence of weakness, fatigability, incoordination, flare-
ups, or functional loss due to pain and repetition did not 
cause additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance due to repetition.  As such, 
the Board finds that the veteran is not entitled to an 
increased evaluation based on these provisions because the 
evidence of record shows no additional functional impairment, 
fatigability, incoordination, weakness, or pain beyond that 
already contemplated within a 10 percent evaluation.  Id. 

The Board has also considered the issue of whether the 
veteran's lumbar spine and right ankle disabilities present 
an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 
38 C.F.R. § 3.321(b) (2006); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
evidence does not show that the lumbar spine and right ankle 
disabilities interfered markedly with employment beyond that 
contemplated in the assigned rating, nor do they warrant 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  Although the veteran and his supervisor stated 
that the veteran was limited in his lifting at work, that he 
had had to leave early due to back pain, and that the nature 
of the veteran's duties and work shift had changed to 
accommodate back pain, the evidence does not show marked 
interference with employment beyond that contemplated in the 
20 percent evaluation due to lumbar spine or right ankle 
disabilities.  Moreover, the evidence of record does not show 
frequent periods of hospitalization for the lumbar spine or 
right ankle disabilities.  In the absence of any additional 
factors, the RO's failure to consider or failure to document 
its consideration of 38 C.F.R. § 3.321 did not prejudice the 
veteran.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for lumbar spine disability is 
denied.

An increased evaluation for a right ankle disability is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


